                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      No. 5:19-CV-427-BO

NOKIA TECHNOLOGIES OY,                            )
                                                  )
                                                  )
   Plaintiff,                                     )
                                                  )
        v.                                        )                ORDER
                                                  )
 LENOVO (SHANGHAI) ELECTRONICS                    )
                                                  )
 TECHNOLOGY CO. LTD., eta!.,                      )
                                                  )
   Defendants.                                    )



       This matter is before the court with regard to the fourth joint motion to modify the

scheduling order. [DE-107]. For good cause shown, the motion is allowed and the deadlines are

amended as follows:

       With respect to the U.S. Patent Nos. 7,532,808, 6,950,469, 8,144,764, 7,724,818, and

8,583,706,

             1. The LCR 304.2, LCR 304.3, LCR 304.4, LCR 304.5(a), and LCR 304.5(b)
                deadlines are suspended until the stay with ·respect to those patents is lifted;

       With respect to U.S. Patent 7,280,599, 8,036,273, 6,968,005, 6,856,701, 9,800,891, and

7,263,125,

             1. Exchange of Preliminary Claim Constructions and Extrinsic Evidence (LCR
                304.2) is due October 7, 2020;

             2. Joint Claim Construction Statement (LCR 304.3) is due October 28, 2020;

             3. Completion of Claim Construction Discovery (LCR 304.4) is due December 11,
                2020;

             4. Opening Claim Construction Briefs and Supporting Evidence (LCR 304.5(a)) is
                due January 8, 2021;

             5. Responsive Claim Construction Briefs (LCR 304,5(b)) and joint notice informing




        Case 5:19-cv-00427-BO Document 115 Filed 09/14/20 Page 1 of 2
              the court whether a claim construction hearing is requested and whether a
              technology tutorial hearing is requested are due February 8, 2021.



The provisions of the Court's scheduling order [DE-23] not altered herein remain in effect.



       SO ORDERED, the 14th day of September, 2020.




        Case 5:19-cv-00427-BO Document 115 Filed 09/14/20 Page 2 of 2
